Case 2:20-cv-01622-JWH-PD Document 21 Filed 09/15/21 Page 1 of 2 Page ID #:2809



   1

   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10   DEONTE ANTHONY WALKER,                  Case No. CV 20-1622-JWH (PD)
  11                     Petitioner,           ORDER ACCEPTING REPORT
                                               AND ADOPTING FINDINGS,
  12         v.                                CONCLUSIONS, AND
                                               RECOMMENDATIONS OF
  13   K. CLARK, Warden,                       UNITED STATES
                                               MAGISTRATE JUDGE, AND
  14                     Respondent.           DENYING CERTIFICATE OF
                                               APPEALABILITY
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-01622-JWH-PD Document 21 Filed 09/15/21 Page 2 of 2 Page ID #:2810



   1         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
   2   records on file, and the Report and Recommendation of United States
   3   Magistrate Judge (“Report”). The Court accepts the Report and adopts it as
   4   its own findings and conclusions. Accordingly, the Petition is DISMISSED
   5   with prejudice.
   6         Further, for the reasons stated in the Report and Recommendation, the
   7   Court finds that Petitioner has not made a substantial showing of the denial
   8   of a constitutional right and, therefore, a certificate of appealability is denied.
   9   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537
  10   U.S. 322, 336 (2003).
  11         IT IS SO ORDERED.
  12

  13   DATED: September 15, 2021
  14                                   ___                                      _________
  15                                         UNITED STATES DISTRICT JUDGE
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                2
